No. 14-5860

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                                                                        FILED
                                                                                       Oct 14, 2015
AVELINO CRUZ MARTINEZ,                                                          ) DEBORAH S. HUNT, Clerk
                                                                                )
       Petitioner-Appellant,                                                    )
                                                                                )
v.                                                                              )
                                                                                )     ORDER
UNITED STATES OF AMERICA, ET AL.,                                               )
                                                                                )
       Respondent-Appellee.                                                     )
                                                                                )
                                                                                )
                                                                                )


BEFORE: COLE, Chief Judge; BOGGS, BATCHELDER, MOORE, CLAY, GIBBONS,
        ROGERS, SUTTON, COOK McKEAGUE, GRIFFIN, KETHLEDGE, WHITE,
        STRANCH, and DONALD, Circuit Judges.


       A majority of the Judges of this Court in regular active service have voted for the

rehearing of this case en banc. Sixth Circuit Rule 35(b) provides as follows:

       “The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case
       on the docket sheet as a pending appeal.”


       Accordingly, it is ORDERED, that the previous decision and judgment of this court is

vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.



                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk